PER CURIAM.
This appeal is from a judgment restraining and prohibiting the secretary of state from submitting Chapter 79, Laws of 1943, td a vote of the electors. By reason of a vacancy, the court consists of four judges, two of whom are of the opinion that the judgment should be affirmed, and two of whom are of the opinion that the judgment should be reversed with a direction that the writ be denied. The court is therefore unable to reach a decision, § 7, Article V, Constitution of South Dakota. The judgment is of necessity affirmed.